The trial was for the assessment of damages under G. L. c. 79, § 14, for the taking by the Commonwealth of part of the petitioner’s land in Hanover and Norwell on January 25, 1960, in connection with the construction of the Southeast Expressway. All of the land taken, zoned principally for residence purposes, was vacant woodland. All of the exceptions relate to (a) the alleged lack of qualifications of the sole witness for the Commonwealth and (b) the method of evaluation used by him. From 1915 to 1945 the witness had been intermittently connected with the real estate business in areas away from the locus. Since 1945 he had specialized in real estate appraisals for the Commonwealth and for a public utility between Kingston and Duxbury and between Kingston and East Bridgewater, respectively. He had testified as an expert on these properties in three counties including the forum of the trial. Although concrete examples of familiarity with transactions dealing with comparable land would have been desirable, the admission of his testimony does not require reversal. Rubin v. Arlington, 327 Mass. 382, 384-385. George v. Commonwealth, 348 Mass. 780. Since the land taken was divisible into categories which were uniform in their characteristics, the evaluation of one lot in each category multiplied by the number of similar lots was not error as matter of law. Gazianis v. Clinton, 350 Mass. 758, does not hold otherwise. The instructions of the judge placed both issues in proper perspective.

Exceptions overruled.